FILED
                             NOT FOR PUBLICATION                            DEC 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In re: CITY OF VALLEJO, CA,                      No. 12-60042

               Debtor,                           BAP Nos. 12-1020, 12-1021


MICHAEL LIONEL,                                  MEMORANDUM*

               Appellant,

  v.

CITY OF VALLEJO, CA;
INTERNATIONAL ASSOCIATION OF
FIREFIGHTERS IAFF UNION LOCAL
1186,

               Appellees.


                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Kirscher, Jury, and Pappas, Bankruptcy Judges, Presiding

                            Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Michael Lionel, a creditor and member of the International Association of

Firefighters IAFF Union Local 1186 (“IAFF”), appeals pro se from the Bankruptcy

Appellate Panel’s (“BAP”) order dismissing as moot his appeals of the bankruptcy

court’s orders regarding a settlement agreement between Chapter 9 debtor City of

Vallejo and IAFF. We have jurisdiction under 28 U.S.C. § 158(d). We review de

novo a determination that an appeal from a bankruptcy court decision is moot.

Nat’l Mass Media Telecomm. Sys., Inc. v. Stanley (In re Nat’l Mass Media

Telecomm. Sys., Inc.), 152 F.3d 1178, 1180 (9th Cir. 1998). We affirm.

      The BAP properly dismissed the appeals as moot because Lionel did not

seek or obtain a stay pending appeal and the settlement agreement has been fully

executed, including the distribution of funds to third parties, rendering the

bankruptcy court unable to fashion effective and equitable relief. See Motor

Vehicle Cas. Co. v. Thorpe Insulation Co. (In re Thorpe Insulation Co.), 677 F.3d

869, 880-81 (9th Cir. 2012) (discussing equitable mootness).

      Appellees’ motion for leave to file a limited surreply is denied.

      AFFIRMED.




                                           2                                    12-60042